PD-0177-15
                                   PD-0177-15                      COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
February 13, 2015                                                Transmitted 2/13/2015 1:36:39 PM
                                                                   Accepted 2/13/2015 2:14:08 PM
                                                                                     ABEL ACOSTA
                           NO. ______________________                                        CLERK

 ESPERANZA ESQUIVEL                        §     IN THE COURT OF
                                           §
 VS.                                       §     CRIMINAL APPEALS
                                           §
 STATE OF TEXAS                            §     OF TEXAS

                      MOTION TO EXTEND TIME TO
               FILE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Esperanza Esquivel, Appellant in the above styled and

 numbered cause, and moves for an extension of time of 20 days to file a petition

 for discretionary review, and for good cause shows the following:

        1.     Counsel was court-appointed to represent the Defendant on appeal.

 On January 15, 2015, the Court of Appeals affirmed appellant's conviction.

 Esperanza Esquivel v. State, No. 11-12-00313-CR. This petition is therefore due

 on February 14, 2015.

        2.     Counsel has been unable to complete the petition for the following

 reasons: Counsel had a scheduled vacation during part of the briefing period. In

 addition, counsel is completing another brief for a federal criminal appeal that is

 due February 23, 2015.

        3.     Defendant is currently free on bond.
      WHEREFORE,         PREMISES       CONSIDERED,        appellant   respectfully

requests an extension of 20 days, i.e. until March 6, 2015, to file a petition for

discretionary review.

                                     Respectfully submitted,

                                     Damian Castillo, Attorney at Law
                                     407 N. Big Spring, Suite 200
                                     Midland, Texas 79701
                                     Tel: 432-570-9979
                                     Fax: 432-570-9918



                                     By:/s/ Damian Castillo
                                        Damian Castillo
                                        State Bar No. 24056935
                                        damian@westtexasattorney.com
                                        Attorney for Esperanza Esquivel




                        CERTIFICATE OF SERVICE

      This is to certify that on February 13, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Midland County, 500 N. Loraine, Midland, Texas 79701, by fax to 432-688-4938.



                                     /s/ Damian Castillo
                                     Damian Castillo